           Case 2:21-cv-00181-APG-EJY Document 23 Filed 04/22/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 U.S. BANK NATIONAL ASSOCIATION,                           Case No.: 2:21-cv-00181-APG-EJY

 4           Plaintiff                                                       Order

 5 v.

 6 FIDELITY NATIONAL TITLE GROUP,
   INC., et al.,
 7
          Defendants
 8

 9         This is one of many lawsuits in this court between lenders and title insurers in which the

10 parties dispute whether the title insurers properly denied coverage for claims related to

11 homeowners association liens. Many of those cases are stayed, either by stipulation of the

12 parties or by order of the court, to await a ruling from the Ninth Circuit in Wells Fargo Bank,

13 N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No.

14 3:19-cv-00241-MMDWGC) (Wells Fargo II). This case is not currently stayed and there are

15 pending motions to dismiss and for summary judgment that raise the same issues presently under

16 consideration in Wells Fargo II. ECF Nos. 14, 19. Also pending is a motion to dismiss based on

17 personal jurisdiction. ECF No. 15.

18         I therefore order the parties to confer about whether I should deny the pending motions at

19 ECF Nos. 14, 15, and 19 without prejudice to refile them after the Ninth Circuit rules on Wells

20 Fargo II. If the parties agree to that, they may file a stipulation to that effect. If they do not

21 agree, then whoever opposes shall show cause why I should not take that course of action.

22         I THEREFORE ORDER that by May 20, 2021, the parties shall either (1) file a

23 stipulation for denial of ECF Nos. 14, 15, and 19 without prejudice to refile after the Ninth
          Case 2:21-cv-00181-APG-EJY Document 23 Filed 04/22/21 Page 2 of 2




 1 Circuit rules on Wells Fargo II, or (2) show cause why I should not deny ECF Nos. 14, 15, and

 2 19 without prejudice to refile after the Ninth Circuit rules on Wells Fargo II.

 3         DATED this 22nd day of April, 2020.

 4

 5
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
